DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/18/2022 has been entered.
Allowable Subject Matter
Claims 1-4, 7-11, 16-19, and 22-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-4 and 7, the prior art failed to disclose or reasonably suggest the claimed integrated circuit package particularly characterized by a standoff welded to said bottom surface of at least some of said leads.
Regarding claim 8, the prior art failed to disclose or reasonably suggest the claimed apparatus particularly characterized by an integrated circuit package mounted on said printed wiring board, said integrated circuit package including a plurality of leads having a bottom surface and at least a portion of a side surface exposed from an encapsulant, said integrated circuit package further including a standoff on said bottom surface of each of said leads, wherein no solder or other adhesive is used to connect a respective standoff to a respective lead.
Regarding claims 9-11, the prior art failed to disclose or reasonably suggest the claimed apparatus particularly characterized by an integrated circuit package mounted on said printed wiring board, said integrated circuit package including a plurality of leads having a bottom surface and at least a portion of a side surface exposed from an encapsulant, said integrated circuit package further including a welded stud bump extending away from said bottom surface of each of said leads; and solder joining said metal traces of said wiring board to said welded stud bumps.
Regarding claims 16-19, 22, and 28, the prior art failed to disclose or reasonably suggest the claimed method of making an integrated circuit package particularly characterized by welding a standoff to said bottom surface of at least some of said leads.
Regarding claims 23-24 and 29, the prior art failed to disclose or reasonably suggest the claimed integrated circuit package particularly characterized by a stud bump welded to an exposed surface of at least one lead of the integrated circuit package.
Regarding claims 25-27, the prior art failed to disclose or reasonably suggest the
claimed method of making an apparatus particularly characterized by stud bumps welded to said bottom surfaces of at least some of said leads.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUCKER J WRIGHT whose telephone number is (571)270-3234. The examiner can normally be reached 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUCKER J WRIGHT/Primary Examiner, Art Unit 2896